DETAILED ACTION
1.	Applicant’s Amendment to the Claims, Substitute Drawings, and Request for Continued Examination filed April 21, 2022 are received and entered.
2.	Claims 1 and 3 are amended.  Claims 2 and 12 are cancelled.  Claims 1, 3 – 11, and 13 – 14 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The rejection of claim 2 under 35 USC 112(d) is WITHDRAWN in view of the Amendment.
5.	On page 6 of the Response, Applicant argues that “Edwards teaches that a coverage area of the shielding portion 60D is significantly greater than a coverage area of the driver circuit 40, as can be seen from FIG. 1” and therefore Edwards does not teach the newly added subject matter of claim 1.
Applicant’s arguments have been fully considered and are persuasive in view of the newly added subject matter.  However, upon further consideration, a new ground(s) of rejection is made in view of Ding et al. (U.S. Pub. 2016/0034064).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (U.S. Pub. 2005/0088589) in view of Ding et al. (U.S. Pub. 2016/0034064).
Regarding claim 1, Edwards teaches: a touch display panel (FIG.1; paragraphs [0019], [0029]; display device having pixels 10 and an integrated touch sensing circuit), comprising a display area (FIG. 1; paragraph [0020]; display area 20) and a non- display area in a periphery of the display area (FIGS. 1, 2; paragraph [0020]; the entire area outside display area 20 is a non-display area), wherein the touch display panel further comprises:
a touch circuit (paragraph [0029]; as set forth above, the display device includes an integrated touch sensing circuit) and a peripheral circuit, the peripheral circuit being located in the non-display area (FIGS. 1, 2; paragraph [0025]; row driver circuit 40 [peripheral circuit] is in the non-display area); and
a conductive pattern (FIGS. 1, 2; paragraph [0034]; electrical shielding portion 60D [conductive pattern] receives a ground potential and is therefore an electrically conductive pattern),
wherein the conductive pattern is adapted to cooperate with at least a portion of the peripheral circuit to form a capacitance (FIGS. 1, 2; paragraph [0036]; electrical shielding portion 60D [conductive pattern] receives a ground potential in order to reduce electromagnetic interference effects and noise with regard to row driver circuit 40 [peripheral circuit].  By applying a potential to electrical shielding portion 60D and driving row driver circuit 40 during operation, it is inherent that a parasitic capacitance is generated / formed by electrical shielding portion 60D and row driver circuit 40 and this parasitic capacitance is therefore controlled by the potential applied to electrical shielding portion 60D to reduce interference and noise), and is electrically insulated from the touch circuit and the peripheral circuit (FIGS. 1, 2; paragraphs [0020], [0029], [0036]; an integrated touch sensing circuit may be integrated on substrate 23, which is made of an insulating material.  Since the touch circuit is described as being integrated on substrate 23, it is disclosed that at least a portion of substrate 23 would be disposed between the touch circuit and electrical shielding portion 60D.  Additionally, shielding portions 60 are explicitly disclosed as being separate and apart from various circuits in order to provide shielding so by definition any touch circuits would be separate and apart from, i.e., at least somewhat insulated from, the shielding portions 60.  Moreover, substrate 22 and 23 are spaced apart so that electrical shielding layer portion 60D is in close proximity to row driver circuit 40, i.e., there is a gap between these two elements.  This gap is interpreted as an air [insulating] gap given the lack of a disclosure of any element between electrical shielding portion 60D and row driver circuit 40, aside from passivating material 49, as illustrated with regard to other circuits 42 and 47). ,
wherein the peripheral circuit comprises a driving circuit (FIGS. 1, 2; paragraph [0025]; row driver circuit 40), wherein an orthographic projection of the conductive pattern on the touch display panel falls within an orthographic projection of the driving circuit on the touch display panel (FIG. 1; as illustrated, electrical shielding portion 60D [conductive pattern] and row driver circuit 40 [peripheral circuit] overlap one another in a top view orthographic projection.  The phrase “falls within” only requires at least a partial overlap between the “conductive pattern” and the “peripheral circuit”, and it is clear in FIG. 1 of Edwards that this overlap between these two elements is disclosed).
Edwards fails to explicitly disclose: a coverage area of the conductive pattern on the touch display panel is less than a coverage area of the driving circuit on the touch display panel.
However, Ding teaches: a coverage area of the conductive pattern on the touch display panel is less than a coverage area of the driving circuit on the touch display panel (FIG. 2; paragraph [0066]; in a touch display device, a detection electrode 5 overlaps a common electrode 3.  Detection electrode 5 is configured to be smaller than common electrode 3 to reduce parasitic capacitance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards and Ding to yield predictable results.  Specifically, the teachings of a touch display having a column/gate driver that is overlapped by a corresponding shield for reducing interference/noise, as taught by Edwards, are known.  Additionally, the teachings of a touch display having overlapping elements where the top element is smaller in size than the bottom element to reduce parasitic capacitance, as taught by Ding, are known as well.  The combination of the known teachings of Edwards and Ding would yield the predictable result of a touch display having a column/gate driver that is overlapped by a corresponding shield for reducing interference/noise where the shield is smaller in size than the column/gate driver to reduce parasitic capacitance.  In other words, it would have been obvious to modify the particular sizing of the shield of Edwards such that the coverage area of the top element [shield] is smaller than the coverage area of the bottom element [column/gate driver] in order to reduce parasitic capacitance, as taught by Ding.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards and Ding to yield the aforementioned predictable results.
Regarding claim 9, Edwards teaches: wherein the conductive pattern is grounded (FIGS. 1, 2; paragraph [0034]; electrical shielding portion 60D receives a ground potential).  
Regarding claim 10, Edwards teaches: wherein the conductive pattern is made of indium tin oxide (ITO) or metal (FIG. 2; paragraph [0032]; shielding layer 60 is formed from ITO).  

8.	Claims 3, 5, 7 – 8, and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Ding, as applied to claim 1 above, and further in view of Yu et al. (U.S. Pub. 2017/0052635).
Regarding claim 3, neither Edwards nor Ding explicitly disclose: wherein the driving circuit is located at two opposite sides of the touch circuit.
However, in a related field of endeavor, Yu discloses a touch display (paragraph [0046]).
With regard to claim 3, Yu teaches: wherein the driving circuit is located at two opposite sides of the touch circuit (FIG. 1; paragraph [0052]; gate driver 120 is disposed on both sides of panel 110).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, and Yu to yield predictable results.  Specifically, the teachings of a touch display having a column/gate driver with a corresponding shield for reducing interference/noise, as taught by Edwards, are known.  Additionally, the teachings of a touch display having two column/gate drivers disposed on opposite sides of the touch display panel, as taught by Yu, are known as well.  The combination of the known teachings of Edwards and Yu would yield the predictable result of a touch display having two column/gate drivers disposed on opposite sides of the touch display panel with a corresponding shield for reducing interference/noise.  In other words, it would have been obvious to utilize the known configuration of two column/gate drivers, as disclosed by Yu, as a simple substitution for the single column/gate driver of Edwards.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, and Yu to yield the aforementioned predictable results.
Regarding claims 5, 12, and 13, Edwards teaches: wherein the conductive pattern comprises a strip-shaped conductive pattern (FIG. 1; electrical shielding portion 60D is illustrated as a strip-shape conductive pattern).
Neither Edwards nor Ding explicitly disclose: an orthographic projection of the strip-shaped conductive pattern on the touch display panel is 4815-9185-9077, v.1Page 4 of 7Examiner: Not yet assignedlocated in a periphery of an orthographic projection of the touch circuit on the touch display panel.  
However, Yu teaches: an orthographic projection of the strip-shaped conductive pattern on the touch display panel is 4815-9185-9077, v.1Page 4 of 7Examiner: Not yet assignedlocated in a periphery of an orthographic projection of the touch circuit on the touch display panel (FIGS. 1, 2; paragraphs [0065]; gate drivers 120 are located in a periphery of touch electrode lines 220 and touch electrodes 210, which are part of the “touch circuit”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, and Yu to yield predictable results.  Specifically, the teachings of a touch display having a column/gate driver with a corresponding shield for reducing interference/noise, as taught by Edwards, are known.  Additionally, the teachings of a touch display having two column/gate drivers disposed in a periphery of a touch circuit, as taught by Yu, are known as well.  The combination of the known teachings of Edwards and Yu would yield the predictable result of a touch display having two column/gate drivers with a corresponding shield for reducing interference/noise disposed in a periphery of a touch circuit.  In other words, it would have been obvious to arrange the touch circuit of Edwards between two column/gate drivers, as disclosed by Yu.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, and Yu to yield the aforementioned predictable results.
Regarding claim 7, neither Edwards nor Ding explicitly disclose: wherein the orthographic projection of the conductive pattern on the touch display panel is located in a periphery of an orthographic projection of the touch circuit on the touch display panel and is further spaced apart from the orthographic projection of the touch circuit on the touch display panel.
However, Yu teaches: wherein the orthographic projection of the conductive pattern on the touch display panel is located in a periphery of an orthographic projection of the touch circuit on the touch display panel and is further spaced apart from the orthographic projection of the touch circuit on the touch display panel. (FIGS. 1, 2; paragraphs [0065]; gate drivers 120 are located in a periphery of, and spaced apart from, touch electrode lines 220 and touch electrodes 210, which are part of the “touch circuit”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, and Yu to yield predictable results for at least the reasons set forth above with regard to claim 5.  
Regarding claim 8, Edwards teaches: wherein a distance between the orthographic projection of the touch circuit on the touch display panel and the orthographic projection of the conductive pattern on the touch display panel is not less than 1 µm (FIGS. 1, 2; paragraph [0036]; substrates 22 and 23 are spaced apart by 5 µm.  Due to the close proximity of substrates 22 and 23, electrical shielding portion 60D and row driver circuit 40 are spaced apart by less than 5 µm which overlaps Applicant’s claimed range).
Additionally, please see MPEP §2144.05(I) which refers to case law that has held that overlapping ranges or even close ranges are sufficient to establish a case of prima facie obviousness.
Moreover, please see MPEP §2144/05(II)(B) which refers to case law that has held that mere “routine optimization” is sufficient to establish a case of prima facie obviousness.
In this case, Edwards discloses that a distance between two elements must be less than 5 µm which overlaps Applicant’s claimed range (paragraph [0036]).  Additionally, Edwards discloses that these two elements are proximate to each other, i.e., spaced apart (paragraph [0036]).  Merely using these explicitly disclosed conditions to determine a correct spacing between these two elements to reduce interference/noise is nothing more than an obvious routine optimization that would yield a separation distance of between 1 µm and 5 µm.  Therefore, the particular separation distance claimed by Applicant is rendered obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention.

9.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Ding in view of Yu, as applied to claim 3 above, and further in view of Tsai et al. (U.S. Pub. 2018/0129090).
Regarding claim 4, neither Edwards nor Ding nor Yu explicitly disclose: wherein the driving circuit comprises a gate driver on array (GOA) circuit.  
However, Tsai teaches: wherein the driving circuit comprises a gate driver on array (GOA) circuit (FIG. 4; paragraph [0034]; in a display device, the gate driver may be provided as a GOA circuit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, Yu, and Tsai, to yield predictable results.  Specifically, the teachings of a touch display having two column/gate drivers disposed on opposite sides of the touch display panel with a corresponding shield for reducing interference/noise, as taught by the combination of Edwards and Yu, are known.  Additionally, the teachings of a display device having a gate driver provided as a GOA circuit, as taught by Tsai, are known as well.  The combination of the known teachings of Edwards, Yu, and Tsai would yield the predictable result of a touch display having two GOA drivers disposed on opposite sides of the touch display panel with a corresponding shield for reducing interference/noise.  In other words, it would have been obvious to utilize the known configuration of a GOA driver circuit, as disclosed by Tsai, as a simple substitution for the column/gate drivers of the combination of Edwards and Yu.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, Yu, and Tsai to yield the aforementioned predictable results.
Regarding claim 14, Edwards teaches: wherein the conductive pattern comprises a strip-shaped conductive pattern (FIG. 1; electrical shielding portion 60D is illustrated as a strip-shape conductive pattern).
Neither Edwards nor Ding explicitly disclose: an orthographic projection of the strip-shaped conductive pattern on the touch display panel is located in a periphery of an orthographic projection of the touch circuit on the touch display panel.
However, Yu teaches: an orthographic projection of the strip-shaped conductive pattern on the touch display panel is 4815-9185-9077, v.1Page 4 of 7Examiner: Not yet assignedlocated in a periphery of an orthographic projection of the touch circuit on the touch display panel (FIGS. 1, 2; paragraphs [0065]; gate drivers 120 are located in a periphery of touch electrode lines 220 and touch electrodes 210, which are part of the “touch circuit”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, and Yu to yield predictable results for at least the reasons set forth above with regard to claim 5.  

10.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Ding in view of Yu, as applied to claim 5 above, and further in view of Takahara et al. (U.S. Pub. 2005/0168491) and Saitou et al. (U.S. Pub. 2008/0204619).
Regarding claim 6, neither Edwards nor Ding nor Yu explicitly disclose: wherein a width of the strip-shaped conductive pattern is in a range of 600 µm – 700 µm.
However, it is known that gate driver circuits can be configured to have a width between 200 – 600 µm (Saitou; paragraph [0063]; Takahara; paragraph [0641]).
Additionally, Saitou discloses that a gate driver circuit 5 that has a width of 200 µm is overlapped by a shield 60 that has a width of 400 µm, resulting in a distance of 100 µm between an edge of the gate driver circuit 5 and an edge of the shield 60 (FIG. 5; paragraph [0063]).
When these teachings are taken together by a person of ordinary skill in the art, a width of electrical shielding portion 60D of Edwards would have an obvious range of 400 – 800 µm.
Please see MPEP §2144.05(I) which refers to case law that has held that overlapping ranges or even close ranges are sufficient to establish a case of prima facie obviousness.
It would have been obvious to a person of ordinary skill in the art to modify the known teachings of Edwards in view of known teachings in the art to yield predictable results.  More specifically, it would have been obvious to utilize known dimensions of gate driver circuits, as disclosed by Saitou and Takahara, in combination with known dimensions of shields that cover gate driver circuits, as disclosed by Saitou, to fill in the gaps in the disclosure of Edwards regarding the particular dimensions of the disclosed elements.  Such a modification of Edwards only requires utilizing known teachings in the art regarding the same types of elements disclosed in Edwards which results in a range of widths that overlaps the range claimed by Applicant.  As a result, Applicant’s claimed range in width of the conductive pattern is rendered obvious in view of the teachings of Edwards, Saitou, and Takahara.
Regarding claim 11, neither Edwards nor Ding nor Yu explicitly discloses: wherein a distance between the conductive pattern and the peripheral circuit is in a range of 100 µm – 300 µm along a direction perpendicular to the touch display panel.  
However, Saitou discloses that a gate driver circuit 5 that has a width of 200 µm is overlapped by a shield 60 that has a width of 400 µm, resulting in a distance of 100 µm between an edge of the gate driver circuit 5 and an edge of the shield 60 (FIG. 5; paragraph [0063]).
It would have been obvious to a person of ordinary skill in the art to combine the known teachings of Edwards, Ding, Yu, Saitou, and Takahara for at least the reasons set forth above with regard to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626